Order entered June 13, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00575-CV

          IN RE DAVID REISS AND SPY GAMES, LLC, Relators

          Original Proceeding from the 191st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-02498

                                    ORDER
                Before Justices Molberg, Pedersen, III, and Garcia

      Before the Court are relators’ June 10, 2022 petition for writ of mandamus

and motion for stay.

      We request that real party in interest and respondent file a response, if any,

to the petition for writ of mandamus by 4:00 p.m. on June 17, 2022.



                                             /s/   KEN MOLBERG
                                                   JUSTICE